1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     TERESA PERKINS, as Successor-in-                Case No.:    8:19-cv-00315-JLS-JDEx
11   Interest to Decedent Justin Perkins; and
     DAVID MICHAEL PERKINS,                          Assigned to: Hon. Josephine L. Staton
12
                                                     Dept.:       10A
                   Plaintiffs,
13
            v.                                       STIPULATED PROTECTIVE
14                                                   ORDER
     CITY OF ANAHEIM, a municipal
15
     corporation; SHIAO WANG, individually           [DISCOVERY DOCUMENT:
16   and in his capacity as a police officer for     REFERRED TO MAGISTRATE
     the City of Anaheim; KENNY LEE,                 JUDGE JOHN D. EARLY]
17   individually and in his capacity as a police
18   officer for the City of Anaheim;                Action Filed:      2/16/2019
     KENNETH EDGAR, individually and in              Pretrial Conf.:    10/9/2020
19   his capacity as a police officer for the City
     of Anaheim; RICKY REYNOSO,
20
     individually and in his capacity as a police
21   officer for the City of Anaheim; CASEY
     MORRISON, individually and in his
22   capacity as a police officer for the City of
23   Anaheim; and DOES 1-50, inclusive,
     individually and in their official capacities
24   as Police Officers for the City of Anaheim
     Police Department,
25
                   Defendants.
26
27          Based on the parties’ Stipulation (Dkt. 37), and good cause appear therefor,
28   the Court makes the following findings and order:

                                                                       Case No. 8:19-cv-00315-JLS-JDE
1
2           1.     PURPOSES AND LIMITATIONS
3           Discovery in this action is likely to involve production of confidential,
4    proprietary or private information for which special protection from public
5    disclosure and from use for any purpose other than pursuing this litigation may be
6    warranted. Accordingly, the parties hereby stipulate to and petition the Court to
7    enter the following Stipulated Protective Order. The parties acknowledge that this
8    Order does not confer blanket protections on all disclosures or responses to
9    discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles.
12          2.     GOOD CAUSE STATEMENT
13          This action is likely to involve information which may be privileged or
14   otherwise protected from disclosure under state or federal statutes, case decisions
15   or common law. Specifically, this action concerns an incident on October 27,
16   2018, in which plaintiffs allege Anaheim police officers used excessive force and
17   caused the in custody death of an arrestee. Defendants have denied the material
18   allegations. Current and anticipated future discovery requests include personnel
19   and disciplinary file materials that were acquired in confidence by public
20   employees in the course of their duties and have not been officially disclosed or
21   made open or available to the public. Defendants contend that there is good cause
22   and a particularized need for a protective order to preserve the interests of
23   confidentiality and privacy in peace officer personnel file records and associated
24   investigative or confidential records for the following reasons.
25          First, Defendants contend that peace officers have a federal privilege of
26   privacy in their personnel file records: a reasonable expectation of privacy therein
27   that is underscored, specified, and arguably heightened by the Pitchess protective
28   procedure of California law. See Sanchez v. Santa Ana Police Dept., 936 F.2d
                                               2
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    1027, 1033-1034 (9th Cir. 1990); Halton v. City of Stockton, 2012 U.S. Dist.
2    LEXIS 14665, *2-3, 12-13 (E.D. Cal. 2012) (concluding that "while "[f]ederal law
3    applies to privilege based discovery disputes involving federal claims," the "state
4    privilege law which is consistent with its federal equivalent significantly assists in
5    applying [federal] privilege law to discovery disputes"); Soto v. City of Concord,
6    162 F.R.D. 603, 613 n. 4, 616 (N.D. Cal. 1995) (peace officers have
7    constitutionally-based "privacy rights [that] are not inconsequential" in their police
8    personnel records); cf. Cal. Penal Code§§ 832.7, 832.8; Cal. Evid. Code§§ 1040-
9    1047. Defendants further contend that uncontrolled disclosure of such personnel
10   file information can threaten the safety of non-party witnesses, officers, and their
11   families/associates.
12          Second, Defendants contend that municipalities and law enforcement
13   agencies have federal deliberative process privilege, federal official information
14   privilege, and federal law enforcement investigatory privilege interests in the
15   personnel files of their peace officers – particularly as to those portions of peace
16   officer personnel files that contain critical self-analysis and internal
17   deliberation/decision-making or evaluation/analysis - potentially including but not
18   limited to evaluative/analytical portions of Internal Affairs type records or reports,
19   evaluative/analytical portions of supervisory records or reports, and/or reports
20   prepared at the direction of counsel, or for the purpose of obtaining or rendering
21   legal advice. See Sanchez, 936 F.2d at 1033-1034; Maricopa Audubon Soc'y v.
22   United States Forest Serv., 108 F.3d 1089, 1092-1095 (9th Cir. 1997); Soto, 162
23   F.R.D. at 613, 613 n. 4; Kelly v. City of San Jose, 114 F.R.D. 654, 668-671 (N.D.
24   Cal. 1987); Tuite v. Henry, 181 F.R.D. 175, 176-177 (D. D.C. 1998); Hamstreet v.
25   Duncan, 2007 U.S. Dist. LEXIS 89702 (D. Or. 2007); Admiral Ins. Co. v. United
26   States Dist. Ct., 881 F.2d 1486, 1492, 1495 (9th Cir. 1988).
27          Defendants further contend that certain investigative and personnel file
28   records are restricted from disclosure pursuant to applicable California law,
                                                3
                                                                   Case No. 8:19-cv-00315-JLS-JDE
1    including Cal. Penal Code 832.7(b)(5), and that uncontrolled release is likely to
2    result in: needless intrusion of officer privacy; impairment in the collection of
3    third-party witness information and statements and related legitimate law
4    enforcement investigations/interests; and a chilling of open and honest discussion
5    regarding and/or investigation into alleged misconduct that can erode a public
6    entity's ability to identify and/or implement any remedial measures that may be
7    required. Accordingly, Defendants contend that, without a protective order
8    preventing such, dissemination of confidential information and records in the case
9    can and will likely substantially impair and harm defendant public entity's interests
10   in candid self-critical analysis, frank internal deliberations, obtaining candid
11   information from witnesses, preserving the safety of witnesses, preserving the
12   safety of peace officers and peace officers' families and associates, and protecting
13   the privacy of peace officers.
14          The defendants have also asserted claims of privilege with respect to
15   aspects of the subject police officers’ background files that contain their respective
16   social security numbers, and sensitive personal information such as private contact
17   information, credit checks, family history information, DMV records, birth
18   records, DMV and educational records, and medical and/or mental health records.
19   The Anaheim Police Department has scrupulously maintained the confidentiality
20   of such information, and has invoked the official information privilege with respect
21   to such information.
22          Accordingly, to expedite the flow of information, to facilitate the prompt
23   resolution of disputes over confidentiality of discovery materials, to adequately
24   protect information the parties are entitled to keep confidential, to ensure that the
25   parties are permitted reasonable necessary uses of such material in preparation for
26   and in the conduct of trial, to address their handling at the end of the litigation, and
27   serve the ends of justice, a protective order for such information is justified in this
28   matter. It is the intent of the parties that information will not be designated as
                                                4
                                                                   Case No. 8:19-cv-00315-JLS-JDE
1    confidential for tactical reasons and that nothing be so designated without a good
2    faith belief that it has been maintained in a confidential, non-public manner, and
3    there is good cause why it should not be part of the public record of this case.
4           3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
5                  PROCEDURE
6           The parties further acknowledge, as set forth in Section 14.3, below, that
7    this Stipulated Protective Order does not entitle them to file confidential
8    information under seal; Local Civil Rule 79-5 sets forth the procedures that must
9    be followed and the standards that will be applied when a party seeks permission
10   from the court to file material under seal. There is a strong presumption that the
11   public has a right of access to judicial proceedings and records in civil cases. In
12   connection with non-dispositive motions, good cause must be shown to support a
13   filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
14   1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th
15   Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis.
16   1999) (even stipulated protective orders require good cause showing), and a
17   specific showing of good cause or compelling reasons with proper evidentiary
18   support and legal justification, must be made with respect to Protected Material
19   that a party seeks to file under seal. The parties’ mere designation of Disclosure or
20   Discovery Material as CONFIDENTIAL does not— without the submission of
21   competent evidence by declaration, establishing that the material sought to be filed
22   under seal qualifies as confidential, privileged, or otherwise protectable—
23   constitute good cause.
24          Further, if a party requests sealing related to a dispositive motion or trial,
25   then compelling reasons, not only good cause, for the sealing must be shown, and
26   the relief sought shall be narrowly tailored to serve the specific interest to be
27   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
28   2010). For each item or type of information, document, or thing sought to be filed
                                                5
                                                                   Case No. 8:19-cv-00315-JLS-JDE
1    or introduced under seal, the party seeking protection must articulate compelling
2    reasons, supported by specific facts and legal justification, for the requested sealing
3    order. Again, competent evidence supporting the application to file documents
4    under seal must be provided by declaration.
5           Any document that is not confidential, privileged, or otherwise protectable
6    in its entirety will not be filed under seal if the confidential portions can be
7    redacted. If documents can be redacted, then a redacted version for public viewing,
8    omitting only the confidential, privileged, or otherwise protectable portions of the
9    document, shall be filed. Any application that seeks to file documents under seal in
10   their entirety should include an explanation of why redaction is not feasible.
11          4.     DEFINITIONS
12          4.1    Action: this pending federal lawsuit.
13          4.2    Challenging Party: a Party or Non-Party that challenges the
14   designation of information or items under this Order.
15          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that qualify for
17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18   the Good Cause Statement.
19          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
20   their support staff).
21          4.5    Designating Party: a Party or Non-Party that designates information
22   or items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24          4.6    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced
27   or generated in disclosures or responses to discovery.
28          4.7    Expert: a person with specialized knowledge or experience in a
                                                6
                                                                   Case No. 8:19-cv-00315-JLS-JDE
1    matter pertinent to the litigation who has been retained by a Party or its counsel to
2    serve as an expert witness or as a consultant in this Action.
3           4.8     House Counsel: attorneys who are employees of a party to this
4    Action. House Counsel does not include Outside Counsel of Record or any other
5    outside counsel.
6           4.9    Non-Party: any natural person, partnership, corporation, association
7    or other legal entity not named as a Party to this action.
8           4.10 Outside Counsel of Record: attorneys who are not employees of a
9    party to this Action but are retained to represent a party to this Action and have
10   appeared in this Action on behalf of that party or are affiliated with a law firm that
11   has appeared on behalf of that party, and includes support staff.
12          4.11 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15          4.12 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17          4.13 Professional Vendors: persons or entities that provide litigation
18   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
20   and their employees and subcontractors.
21          4.14 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL.”
23          4.15    Receiving Party: a Party that receives Disclosure or Discovery
24   Material from a Producing Party.
25          5.     SCOPE
26          The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                               7
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    compilations of Protected Material; and (3) any testimony, conversations, or
2    presentations by Parties or their Counsel that might reveal Protected Material.
3           Any use of Protected Material at trial shall be governed by the orders of the
4    trial judge and other applicable authorities. This Order does not govern the use of
5    Protected Material at trial.
6           6.     DURATION
7           Once a case proceeds to trial, information that was designated as
8    CONFIDENTIAL or maintained pursuant to this protective order used or
9    introduced as an exhibit at trial becomes public and will be presumptively
10   available to all members of the public, including the press, unless compelling
11   reasons supported by specific factual findings to proceed otherwise are made to the
12   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
13   (distinguishing “good cause” showing for sealing documents produced in
14   discovery from “compelling reasons” standard when merits-related documents are
15   part of court record). Accordingly, the terms of this protective order do not extend
16   beyond the commencement of the trial.
17          7.     DESIGNATING PROTECTED MATERIAL
18          7.1    Exercise of Restraint and Care in Designating Material for
19                 Protection.
20          Each Party or Non-Party that designates information or items for protection
21   under this Order must take care to limit any such designation to specific material
22   that qualifies under the appropriate standards. The Designating Party must
23   designate for protection only those parts of material, documents, items or oral or
24   written communications that qualify so that other portions of the material,
25   documents, items or communications for which protection is not warranted are not
26   swept unjustifiably within the ambit of this Order.
27          Mass, indiscriminate or routinized designations are prohibited. Designations
28   that are shown to be clearly unjustified or that have been made for an improper
                                              8
                                                                 Case No. 8:19-cv-00315-JLS-JDE
1    purpose (e.g., to unnecessarily encumber the case development process or to
2    impose unnecessary expenses and burdens on other parties) may expose the
3    Designating Party to sanctions.
4           If it comes to a Designating Party’s attention that information or items that
5    it designated for protection do not qualify for protection, that Designating Party
6    must promptly notify all other Parties that it is withdrawing the inapplicable
7    designation.
8           7.2     Manner and Timing of Designations. Except as otherwise provided in
9    this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
10   that qualifies for protection under this Order must be clearly so designated before
11   the material is disclosed or produced.
12          Designation in conformity with this Order requires:
13                  (a) for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
17   contains protected material. If only a portion of the material on a page qualifies for
18   protection, the Producing Party also must clearly identify the protected portion(s)
19   (e.g., by making appropriate markings in the margins).
20          A Party or Non-Party that makes original documents available for
21   inspection need not designate them for protection until after the inspecting Party
22   has indicated which documents it would like copied and produced. During the
23   inspection and before the designation, all of the material made available for
24   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
25   identified the documents it wants copied and produced, the Producing Party must
26   determine which documents, or portions thereof, qualify for protection under this
27   Order. Then, before producing the specified documents, the Producing Party must
28   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
                                               9
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    If only a portion of the material on a page qualifies for protection, the Producing
2    Party also must clearly identify the protected portion(s) (e.g., by making
3    appropriate markings in the margins).
4                  (b) for testimony given in depositions that the Designating Party
5    identifies the Disclosure or Discovery Material on the record, before the close of
6    the deposition all protected testimony.
7                  (c) for information produced in some form other than documentary
8    and for any other tangible items, that the Producing Party affix in a prominent
9    place on the exterior of the container or containers in which the information is
10   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
11   information warrants protection, the Producing Party, to the extent practicable,
12   shall identify the protected portion(s).
13          7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such
16   material. Upon timely correction of a designation, the Receiving Party must make
17   reasonable efforts to assure that the material is treated in accordance with the
18   provisions of this Order.
19          8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23          8.2    Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37-1 et seq.
25          8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
26   joint stipulation pursuant to Local Rule 37-2.
27          8.4 The burden of persuasion in any such challenge proceeding shall be on
28   the Designating Party. Frivolous challenges, and those made for an improper
                                                10
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
2    parties) may expose the Challenging Party to sanctions. Unless the Designating
3    Party has waived or withdrawn the confidentiality designation, all parties shall
4    continue to afford the material in question the level of protection to which it is
5    entitled under the Producing Party’s designation until the Court rules on the
6    challenge.
7           9.     ACCESS TO AND USE OF PROTECTED MATERIAL
8           9.1 Basic Principles. A Receiving Party may use Protected Material that is
9    disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories of persons and under
12   the conditions described in this Order. When the Action has been terminated, a
13   Receiving Party must comply with the provisions of section 15 below (FINAL
14   DISPOSITION).
15          Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18          9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving Party may disclose any information or item designated
21   “CONFIDENTIAL” only to:
22          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
23   as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this Action;
25          (b) the officers, directors, and employees (including House Counsel) of the
26   Receiving Party to whom disclosure is reasonably necessary for this Action;
27          (c) Experts (as defined in this Order) of the Receiving Party to whom
28   disclosure is reasonably necessary for this Action and who have signed the
                                               11
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
2           (d) the court and its personnel;
3           (e) court reporters and their staff;
4           (f) professional jury or trial consultants, mock jurors, and Professional
5    Vendors to whom disclosure is reasonably necessary for this Action and who have
6    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
7           (g) the author or recipient of a document containing the information or a
8    custodian or other person who otherwise possessed or knew the information;
9           (h) during their depositions, witnesses, and attorneys for witnesses, in the
10   Action to whom disclosure is reasonably necessary provided: (1) the deposing
11   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
12   they will not be permitted to keep any confidential information unless they sign the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
14   agreed by the Designating Party or ordered by the court. Pages of transcribed
15   deposition testimony or exhibits to depositions that reveal Protected Material may
16   be separately bound by the court reporter and may not be disclosed to anyone
17   except as permitted under this Stipulated Protective Order; and
18          (i) any mediators or settlement officers and their supporting personnel,
19   mutually agreed upon by any of the parties engaged in settlement discussions.
20          10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
21                 PRODUCED IN OTHER LITIGATION
22          If a Party is served with a subpoena or a court order issued in other
23   litigation that compels disclosure of any information or items designated in this
24   Action as “CONFIDENTIAL,” that Party must:
25                 (a) promptly notify in writing the Designating Party. Such
26   notification shall include a copy of the subpoena or court order;
27                 (b) promptly notify in writing the party who caused the subpoena or
28   order to issue in the other litigation that some or all of the material covered by the
                                               12
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    subpoena or order is subject to this Protective Order. Such notification shall
2    include a copy of this Stipulated Protective Order; and
3                  (c) cooperate with respect to all reasonable procedures sought to be
4    pursued by the Designating Party whose Protected Material may be affected. If the
5    Designating Party timely seeks a protective order, the Party served with the
6    subpoena or court order shall not produce any information designated in this action
7    as “CONFIDENTIAL” before a determination by the court from which the
8    subpoena or order issued, unless the Party has obtained the Designating Party’s
9    permission. The Designating Party shall bear the burden and expense of seeking
10   protection in that court of its confidential material and nothing in these provisions
11   should be construed as authorizing or encouraging a Receiving Party in this Action
12   to disobey a lawful directive from another court.
13          11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
14                 BE PRODUCED IN THIS LITIGATION
15          (a) The terms of this Order are applicable to information produced by a
16   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
17   produced by Non-Parties in connection with this litigation is protected by the
18   remedies and relief provided by this Order. Nothing in these provisions should be
19   construed as prohibiting a Non-Party from seeking additional protections.
20          (b) In the event that a Party is required, by a valid discovery request, to
21   produce a Non-Party’s confidential information in its possession, and the Party is
22   subject to an agreement with the Non-Party not to produce the Non-Party’s
23   confidential information, then the Party shall:
24          (1) promptly notify in writing the Requesting Party and the Non-Party that
25   some or all of the information requested is subject to a confidentiality agreement
26   with a Non-Party;
27          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
28   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                              13
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    description of the information requested; and
2           (3) make the information requested available for inspection by the Non-
3    Party, if requested.
4           (c) If the Non-Party fails to seek a protective order from this court within 14
5    days of receiving the notice and accompanying information, the Receiving Party
6    may produce the Non-Party’s confidential information responsive to the discovery
7    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
8    not produce any information in its possession or control that is subject to the
9    confidentiality agreement with the Non-Party before a determination by the court.
10   Absent a court order to the contrary, the Non-Party shall bear the burden and
11   expense of seeking protection in this court of its Protected Material.
12          12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
13                 MATERIAL
14          If a Receiving Party learns that, by inadvertence or otherwise, it has
15   disclosed Protected Material to any person or in any circumstance not authorized
16   under this Stipulated Protective Order, the Receiving Party must immediately (a)
17   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
18   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
19   the person or persons to whom unauthorized disclosures were made of all the terms
20   of this Order, and (d) request such person or persons to execute the
21   “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.
22          13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
23                 OTHERWISE PROTECTED MATERIAL
24          When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other
26   protection, the obligations of the Receiving Parties are those set forth in Federal
27   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
28   whatever procedure may be established in an e-discovery order that provides for
                                              14
                                                                  Case No. 8:19-cv-00315-JLS-JDE
1    production without prior privilege review. Pursuant to Federal Rule of Evidence
2    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
3    of a communication or information covered by the attorney-client privilege or
4    work product protection, the parties may incorporate their agreement in the
5    stipulated protective order submitted to the court.
6             14.   MISCELLANEOUS
7             14.1 Right to Further Relief. Nothing in this Order abridges the right of
8    any person to seek its modification by the Court in the future.
9             14.2 Right to Assert Other Objections. By stipulating to the entry of this
10   Protective Order, no Party waives any right it otherwise would have to object to
11   disclosing or producing any information or item on any ground not addressed in
12   this Stipulated Protective Order. Similarly, no Party waives any right to object on
13   any ground to use in evidence of any of the material covered by this Protective
14   Order.
15            14.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Local Civil Rule 79-5. Protected Material
17   may only be filed under seal pursuant to a court order authorizing the sealing of the
18   specific Protected Material. If a Party’s request to file Protected Material under
19   seal is denied by the court, then the Receiving Party may file the information in the
20   public record unless otherwise instructed by the court.
21            15.   FINAL DISPOSITION
22            After the final disposition of this Action, as defined in paragraph 6, within
23   60 days of a written request by the Designating Party, each Receiving Party must
24   return all Protected Material to the Producing Party or destroy such material. As
25   used in this subdivision, “all Protected Material” includes all copies, abstracts,
26   compilations, summaries, and any other format reproducing or capturing any of the
27   Protected Material. Whether the Protected Material is returned or destroyed, the
28   Receiving Party must submit a written certification to the Producing Party (and, if
                                                15
                                                                   Case No. 8:19-cv-00315-JLS-JDE
1    not the same person or entity, to the Designating Party) by the 60-day deadline that
2    (1) identifies (by category, where appropriate) all the Protected Material that was
3    returned or destroyed and (2) affirms that the Receiving Party has not retained any
4    copies, abstracts, compilations, summaries or any other format reproducing or
5    capturing any of the Protected Material. Notwithstanding this provision, Counsel
6    are entitled to retain an archival copy of all pleadings, motion papers, trial,
7    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
8    and trial exhibits, expert reports, attorney work product, and consultant and expert
9    work product, even if such materials contain Protected Material. Any such archival
10   copies that contain or constitute Protected Material remain subject to this
11   Protective Order as set forth in Section 6 (DURATION).
12          16.    VIOLATION
13          Any violation of this Order may be punished by appropriate measures
14   including, without limitation, contempt proceedings and/or monetary sanctions.
15
16          For good cause shown based on the Stipulation, IT IS SO ORDERED.
17
18
     DATED: December 02, 2019
19
20
21                                          _________________________________
                                            JOHN D. EARLY
22                                          United States Magistrate Judge
23
24
25
26
27
28
                                               16
                                                                   Case No. 8:19-cv-00315-JLS-JDE
1                                EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
2
3
     I, _______________________, do solemnly swear that I am fully familiar with the
4
     terms of the Protective Order entered in this action, Teresa Perkins, et al. v. City of
5
     Anaheim, et al., United States Central District Court Case No. 8:19-cv-00315-JLS
6
     (JDEx), and I hereby agree to comply with and be bound by the terms and
7
     conditions of the said Protective Order with respect to the handling, use and
8
     disclosure of any Confidential Information. I understand and acknowledge that I
9
     may be subject to penalties for contempt of Court if I violate said Protective Order
10
     and hereby consent to the jurisdiction of said Court for purposes of enforcing said
11
     Protective Order.
12
                I declare under penalty of perjury under the laws of the State of California
13
     and of the United States that the foregoing is true and correct.
14
15
16
17
     Date: ______________________________________
18
     City and State where sworn and signed: _________________________________
19
     Printed name: _______________________________
20
     Signature: _______________________________
21
22
23
24
25
26
     134285.2
27
28
                                                 17
                                                                    Case No. 8:19-cv-00315-JLS-JDE
